UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06107 John Hancock Patriot Select Dividend Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: June 30 Date of reporting period: December 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 10 For more information page 29 To Our Shareholders, The mutual fund industry has seen enormous growth over the last several decades. A good half of all American households are now invested in at least one mutual fund and the industry has grown to more than $8 trillion invested in some 7,000–8,000 mutual funds. With this growth, investors and their financial professionals have had access to an increasing array of investment choices and greater challenges as they try to find the best-performing funds to fit their investment objectives. Morningstar, Inc., a major independent analyst of the mutual fund industry, has provided investors and their advisors with an important evaluation tool since 1985, when it launched its star rating. Based on certain measurements, the Morningstar Rating for funds reflects each funds risk-adjusted return compared to a peer group, designating the results with a certain number of stars, from five stars for the best down to one star. The star ranking system has become the gold standard, with 4- and 5-star funds accounting for the bulk of fund sales. As good, and important, as this ranking measurement has been, we have long taken issue with part of the process that adjusts performance on broker-sold Class A shares for loads or up-front commissions. We have argued that this often does not accurately reflect an A share investors experience, since they increasingly are purchasing A shares in retirement plans and fee-based platforms that waive the up-front fee. We are pleased to report that Morningstar has acknowledged this trend and has added a new rating for Class A shares on a no-load basis, called the Load-Waived A Share rating, that captures the experience of an investor who is not paying a front-end load. This new rating will better assist our plan sponsors, 401(k) plan participants and clients of financial professionals who invest via fee-based platforms or commit to invest more than a certain dollar amount, in evaluating their choice of mutual funds. Since being implemented in early December 2005, the impact on our funds has been terrific. Under the new load-waived rating, 11 of our 32 open-end retail mutual funds increased their ratings to either a 4- or 5-star rank. In total, 12 of our funds now have 4- or 5-star rankings on their load-waived A shares, as of December 31, 2005. We commend Morningstar for its move and urge our shareholders to consider this another tool at your disposal as you and your financial professional are evaluating investment choices. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of December 31, 2005. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks to provide high current income, consistent with modest growth of capital, by invest- ing at least 80% of its assets in a diver- sified portfolio of dividend-paying securities. The Fund will normally invest more than 65% of its total assets in securities of companies in the utilities industry. Over the last six months * Preferred stocks started out the period on firm footing, but came under pressure later as the Treasury market faltered. * The Fund lagged its Lipper peer group due to its higher exposure to preferred stocks, which lagged utility common stocks during the period. * Tax-advantaged preferred stocks and holdings in the common stocks of utility companies with a focus on production were among the Funds best performers. The total returns for the Fund include the reinvestment of all distributions. The performance data contained within this material represents past performance, which does not guarantee future results. The yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Top 10 issuers 5.0% NSTAR 4.4% Energy East Corp. 4.2% Baltimore Gas & Electric Co. 3.7% Bear Stearns Cos., Inc. 3.3% CH Energy Group, Inc. 3.2% Sierra Pacific Power Co. 3.2% Citigroup, Inc. 3.2% DTE Energy Co. 3.2% Lehman Brothers Holdings, Inc. 2.8% Southern Union Co. As a percentage of net assets plus the value of preferred shares on December 31, 2005. 1 BY GREGORY K. PHELPS AND MARK T. MALONEY FOR THE PORTFOLIO MANAGEMENT TEAM, SOVEREIGN ASSET MANAGEMENT LLC MANAGERS REPORT JOHN HANCOCK Patriot Select Dividend Trust Preferred stocks which are the primary emphasis of John Hancock Patriot Select Dividend Trust had somewhat of a rough go of it for the six-month period ended December 31, 2005. Preferreds started the period off well enough as investors showed a strong interest in the group. Their surge in popularity stemmed in part from a tax law enacted during President Bushs first term, which cut the tax rates on many dividends to 15% from as high as 38.6% . Also bolstering the preferred-stock segment was strong demand from investors seeking out preferreds as a way to get better yields in a still-low interest rate environment and to find shelter from the volatile equity market. An aging Baby-Boom population also fired up demand. Finally, a relatively healthy tone to the Treasury bond market provided additional steam for preferreds. Because preferreds make fixed payments in the form of dividends, their prices tend to follow those of U.S. Treasury securities. Even as short-term interest rates rose, long-term rates held steady. Preferred stockshad somewhat of a rough go of it for the six-month period ended December 31, 2005. October and November, however, proved to be very challenging months for preferred stocks. A weakening Treasury market caused by infla tion fears and better-than-expected economic performance coupled with a bout of profit taking put pressure on preferred share prices and reversed the gains they enjoyed over the prior four months.
